U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-53153 Consorteum Holdings, Inc. (Exact Name of Company as Specified in its Charter) Nevada 45-2671583 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5045 Orbiter Drive-Building 8-Suite 200 Mississauga Ontario Canada L4W 4Y4 (Address of Principal Executive Offices) 1-866-327-7137 (Company’s Telephone Number) 101 Church Street, Suite 14, Los Gatos, California 95030 (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No x. As of June 14, 2012, the Company had 309,216,464 shares of common stock issued and outstanding. CONSORTEUM HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 – FINANCIAL STATEMENTS 3 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 13 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4 – CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION 19 ITEM 1 – LEGAL PROCEEDINGS 19 ITEM 1A – RISK FACTORS 19 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4 – (REMOVED AND RESERVED) 19 ITEM 5 – OTHER INFORMATION 19 ITEM 6 – EXHIBITS 19 2 Consorteum Holdings, Inc. (A Development-Stage Company) CONSOLIDATED BALANCE SHEETS (unaudited) March 31, June 30, ASSETS Current Assets: Cash $ $ Other receivable - related party - Deferred finance charges Total current assets Property and equipment, net of accumulated depreciation Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Bank indebtedness Loans payable Convertible promissory notes Due to stockholders Total current liabilities Convertible promissory notes, net of current portion Total liabilities Stockholders' Deficit: Preferred stock A, $0.001 par value, 5,000,000 shares authorized: 5,000,000 and zero issued and outstanding as of March 31, 2012 and June 30, 2011, respectively - Preferred stock B, $0.001 par value, 15,000,000 shares authorized:14,000,000 and zero issued and outstanding as of March 31, 2012 and June 30, 2011, respectively - Common stock; $.001 par value; 500,000,000 shares authorized;309,216,464 and 304,147,714 issued and outstanding as of March 31, 2012 and June 30, 2011,respectively Collateralized shares issued ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Deficit accumulated during prior development activities ) ) Deficit accumulated during the development stage ) - Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Unaudited Consolidated Financial Statements. 3 Consorteum Holdings, Inc. (A Development-Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months ended March 31, Nine Months ended March 31, Cumulative from Inception (November 7, 2005) through March 31, 2012 Revenues $
